

Exhibit 10.2


CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission.


AMENDMENT TO COLLABORATIVE RESEARCH AGREEMENT
 
This Agreement is made the 19th day of June 2008.


BETWEEN
 
(1) MEDICAL RESEARCH COUNCIL TECHNOLOGY whose principal office is situated at
1-3 Burtonhole Lane, Mill Hill, London NW7 lAD, UK (hereinafter called "MRCT").


AND


(2) INTELLECT NEUROSCENCES, INC. whose principal place of business is situated
at 7 West 19th Street, New York, NY 10011, USA (hereinafter called "Intellect").
Hereinafter referred to collectively as "the Parties" or individually as "a
Party."


(A)
MRCT and Intellect entered into a Research Collaboration Agreement effective as
of August 6, 2007 (the "Collaboration Agreement") pursuant to which MRCT agreed
to conduct a project to humanize two of Intellect's murine antibodies;



(B)
On May 13, 2008 (the "Effective Date"), Intellect entered into a License
Agreement (the "Elan/Wyeth Agreement") by and among Intellect and AHP
MANUFACTURING BV, acting through its Wyeth Medica Ireland Branch, (“Wyeth") and
ELAN PHARMA INTERNATIONAL LIMITED ("Elan") to provide Wyeth and Elan (the
"Licensees") with certain license lights under certain of Intellect's patents
.and patent applications (the "Licensed Patents") relating to certain antibodies
that may serve as potential therapeutic products for the treatment for
Alzheimer's Disease (the "Licensed Products") and for the research, development,
manufacture and commercialization of Licensed Products;



(C)
Pursuant to the Elan/Wyeth Agreement, Licensees collectively are obligated to
pay Licensor (i) [*****] after the Effective Date of the Elan/Wyeth Agreement
(the "Initial License Fee") and (ii) [*****] the grant by the European Patent
Office of a Licensed Patent with at least one Valid Claim (as defined in the
Elan/Wyeth Agreement) that covers (a) the [*****], (b) the method of manufacture
for [*****] or (c) the use of [*****] for the treatment of [*****] or [*****]
(as such terms are defined in the Elan/Wyeth Agreement) (the "European Patent
Payment");



(D)
Intellect is in the process of raising further finance and as a result has
requested that the financial terms of the Collaboration Agreement as relate to
Antibody IN-NO1 are restructured.

 
(E)
MRCT has agreed to such proposed restructuring on the terms and conditions set
out in this Amendment Agreement.



(F)
The terms of the Collaboration Agreement shall remain the same in relation to
Antibody IN-C02.


--------------------------------------------------------------------------------



NOW IT IS HEREBY AGREED AS FOLLOWS
 
1.  DEFINITIONS AND INTERPRETATION
 
The defined terms used in this Amendment Agreement shall have the same meaning
as set out in the Collaboration Agreement and the following additional defined
terms shall apply:
 
"Intellect Financing" the closing of a debt, equity or royalty based financing
of the Company during 2008 with a third party or parties.


"Intellect Warrants" shall mean those warrants to purchase common stock of
Intellect as set out in the "Warrant to Purchase Stock” dated the same day as
this Agreement.


2,  AMENDMENT TO COLLABORATION AGREEMENT
 
2.1.1  Clause 3.1 of the Collaboration Agreement shall be deleted and replaced
with the following clause:
 
"3.1  Intellect shall pay to MRCT for undertaking To perform the humanisation
work pursuant to the Research Collaboration the sum of [*****] for Antibody
IN-NO1 and [*****] for Antibody IN-C02 (the "Initial Payment"). The initial
Payment for each Antibody is non-refundable and shall be made as follows:
 
With respect to Antibody IN-NO1:
 

(i)
[*****] from the proceeds received by Intellect from the Initial Payment; and




(ii)
[*****] from the proceeds received by Intellect from the European Patent Payment
);and

 
With respect to Antibody IN-C02:
 

 
(iii)
within thirty (30) days of the receipt by MRCT of the cell line producing
Antibody IN-C02 from Intellect (as set out in Section 2.3) in relation to
Antibody IN- C02.



2.1.2
Clause 3.2 of the Collaboration Agreement shall remain in full force and effect
in relation to Antibody IN-C02 only. A new Clause 3.2A shall be inserted as
follows:



"3.2A  In consideration of the research efforts carried out by MRCT in, relation
to Antibody IN-NO1 in accordance with the Research Plan, Intellect shall pay to
MRCT research milestone payments ("IN-NO1 Research Milestone Payments")
totaling[*****], which sum shall be payable within thirty (30) days of the
closing of the Intellect Financing provided that such Intellect Financing has
raised a minimum of [*****]. In the event that the Intellect Financing has
raised less than [*****] but greater than [*****], then such IN-NO1 Research
Milestone Payment shall be paid in a combination of cash and Intellect Warrants
as follows:


Cash           =                [*****]


Warrants    =                [*****]


Where N = the amount of cash raised by Intellect pursuant to the Intellect
Financing.


In the event that Intellect raises less than [*****] pursuant to the Intellect
Financing then the IN-NO1 Research Milestone Payments shall be payable in total
as Intellect Warrants.
 
(By way of example only, if Intellect raises [*****] pursuant to the Intellect
financing then it shall pay to MRCT [*****] (being [*****] of the IN-NO1
Research Milestone Payments) in cash and the remaining [*****] shall be paid in
Intellect Warrants.) The cash portion of the IN-NO1 Research Milestone Payments
shall be paid by wire transfer in United States dollars to the account: of MRCT
at [*****], or such other bank account as may be notified to Intellect by MRCT
from time to time.

2

--------------------------------------------------------------------------------



2.1.3
Clause 4.4 of the Collaboration Agreement shall apply only to Antibody IN-C02
and references to "each Designated Antibody" shall be deleted and replaced with
"Antibody IN-C02". A new clause 4.4A shall be inserted as follows:



"4.4A  Regulatory Milestone Payments. In consideration of the rights, privileges
and licenses granted herein, Intellect shall pay to MRCT in United States
Dollars (US Dollars) each of the following regulatory milestone payments in
respect of Antibody IN-NO1 ("Regulatory Milestone Payments"):


[*****]


Each of the above Regulatory Milestone Payments shall become due and payable
forthwith upon the corresponding payment becoming due and payable to Intellect
by a development partner or Licensee or, where no such payment is payable to
Intellect, on Intellect first receiving notification from the relevant
regulatory authority of the granting of the Regulatory Approval upon which it is
contingent, as specified above in this Section 4.2A. Where the sums payable
above are the cash amounts rather than the [*****] of the negotiated Regulatory
Milestone Payments received from a development partner or Licensee then such
sums shall be payable fifty percent in cash and fifty percent in Intellect
Warrants.


All other terms of the Collaboration Agreement shall remain in full force and
effect.

3

--------------------------------------------------------------------------------



IN WITNESS whereof,
 
this Agreement has been executed by duly authorised officers of the parties
hereto the date first above written. 
 
Signed for and on behalf of Intellect Neurosciences, Inc.
 
Signature
/s/ Daniel Chain
 
Date:
June 19, 2008
             
Name (Printed)
Daniel Chain
 
Title:
Chairman and CEO
 



 
Signed for and on behalf of Medical Research Council Technology
 
Signature
/s/ Carol L. Moore
 
Date:
June 19, 2008
             
Name (Printed)
Carol L. Moore
 
Title:
Director, Licensing and Agreements
 



4

--------------------------------------------------------------------------------

